DETAILED ACTION
This action is responsive to the Amendments and Remarks received 10/11/2022 in which claims 2, 4, 5, 12, and 13 are cancelled, claims 1, 3, 6, 8, 9, 11, 14, and 15 are amended, and no claims are added as new claims.
Response to Arguments
On pages 8–9 of the Remarks, Applicant contends Wenger does not teach using different ID information for the APS having the LMCS data and the APS having the ALF information.  As explained in the rejection, infra, Wenger teaches an APS ID, which obviously infers that different APSs are used such that they need to be identified (i.e. distinguished from one another).  See also Hannuksela (both), cited under the Conclusion Section of this Action.  Regarding Applicant’s argument that Wenger is only good for teaching ALF and SAO, such an argument is unreasonable.  Wenger incorporates by reference JVT-C078, which teaches, “A relatively large number of frequently used parameter set instances and their IDs are pre-defined and stored both in the encoder and in the decoder.” (Section 2).  Therefore, contrary to Applicant’s argument that Wenger is limited to just two techniques signaled in the APSs, the prior art says there are a large number of parameter sets envisaged to be identified in the APS layer of the bitstream.  Accordingly, Examiner is not persuaded of error.
On page 9 of the Remarks, Applicant contends LMCS is not the same as ALF or SAO, concluding Examiner’s finding that the skilled artisan would treat them similarly, by including their information in the APS, is in error.  Examiner disagrees.  Of course, LMCS, ALF, and SAO are different techniques; they have different names and they work differently.  However, just because they are different in some ways does not mean the skilled artisan would not be led to treat them similarly in the signaling hierarchy of the nested bitstream structure.  By analogy, a football and a shovel are different, but both may be stored in a garage or shed because they are items used outdoors.  Similarly, LMCS and ALF are different, yet the skilled artisan would be led to store their information in the APS because the LMCS parameters are in-loop sample adjustments (Lu, Abstract) just like ALF and SAO.  Examiner notes Applicant’s averred feature seems more akin to a mere design choice, i.e. putting information in one arbitrary parameter set versus another, or mere organization of information rather than a functional invention attaining some unexpected result.  For these reasons, Examiner reasonably finds the skilled artisan would find it obvious to package LMCS parameters in the Adaptive Parameter Set.
On pages 8–11 of the Remarks, Applicant contends the combination of Lu and Wenger fails to teach or suggest all of the features of amended claim 1.  Specifically, Applicant contends that because Lu teaches the shaper model being signaled at the SPS, which is a higher level signaling than the more granular APS, Lu is deficient in teaching the recited feature that the reshaper information is contained in the APS.  Examiner disagrees.  As explained in the rejection, infra, Examiner finds it would have been obvious to signal the LMCS parameters in the APS because the LMCS parameters are in-loop sample adjustments just like ALF and SAO, which are already taught as being signaled in the APS.  Applicant’s argument that Lu discloses putting the shaper information in the SPS or in a slice header overlooks the prior art’s recognition (e.g. Wenger, Hannuksela, Esenlik) that this information can likewise be signaled in an APS.  Indeed, Lu teaches using slice header information to signal LMCS parameters, which Wenger explains is the precursor to APS.  Therefore, the skilled artisan would understand the use of slice header information as a technological equivalent to using APS.  APS is really just another name for slice parameter set information, with some differences which are outside the scope of the present discussion.  Accordingly, Examiner is not persuaded of error.
On page 10 of the Remarks, Applicant contends the SPS, APS, and PPS are different and thus the skilled artisan would not be led to include the shaper parameters in the APS.  Similar to above, it is acknowledged that SPS, APS, and PPS are different, but such a fact is not dispositive.  The question is whether it would have been obvious to utilize the APS to signal LMCS parameters.  Examiner’s finding is that a given parameter set, while different in terms of its level, is not so different in its function from others that one skilled in the art would not have considered it a viable place to put the LMCS parameters.  Indeed, Applicant simply puts the LMCS parameters in the APS, thus evidencing its viability.  Applicant did not make an adjustment to APS or otherwise solve any problem that would have previously made APS untenable.  Instead, Applicant merely puts the information there with no additional effort undertaken.  
On pages 8–11 of the Remarks, Applicant contends Wenger is deficient for failing to teach LMCS and Lu is deficient for failing to teach APS.  This approach is arguing against the references individually rather than what their combination would teach or suggest to one skilled in the art.  Therefore, the argument is unpersuasive of error.  MPEP 2145(IV).
On page 12 of the Remarks, Applicant contends Wenger does not teach using different ID information for the APS having the LMCS data and the APS having the ALF information.  As explained in the rejection, infra, Wenger teaches an APS ID, which obviously infers that different APSs are used such that they need to be identified (i.e. distinguished from one another).  See also Hannuksela (both), cited under the Conclusion Section of this Action.  Regarding Applicant’s argument that Wenger is only good for teaching ALF and SAO, such an argument is unreasonable.  Wenger incorporates by reference JVT-C078, which teaches, “A relatively large number of frequently used parameter set instances and their IDs are pre-defined and stored both in the encoder and in the decoder.” (Section 2).  Therefore, contrary to Applicant’s argument that Wenger is limited to just two techniques signaled in the APSs, the prior art says there are a large number of parameter sets envisaged to be identified in the APS layer of the bitstream.  Accordingly, Examiner is not persuaded of error.
Finally, it is noted the claims are rejected under an alternative rejection, which additionally relies on the teachings of either Francois (US 2020/0396458 A1) or Francois (US 2020/0221092 A1).  Francois (US 2020/0396458 A1) explicitly teaches mapping functions provided in the APS (¶ 0229) and Francois (US 2020/0221092 A1) teaches LMCS (e.g. ¶¶ 0046 and 0050) and using the APS to signal the functions (¶ 0157). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6–9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., “CE12-related:  Universal low complexity reshaper for SDR and HDR video,” JVET-L0247, 12th Meeting:  Macao, CN, 3–12 Oct. 2018 (herein “Lu”), Wenger et al., “Adaptation Parameter Set (APS),” JCTVC-F747, 6th Meeting:  Torino, IT, 14–22 July, 2012 (herein “Wenger”), and Han (US 2021/0160493 A1).
Examiner notes at the outset, as described in Applicant’s paragraphs [5] and [9] of the Specification, that Applicant’s invention is not LMCS or ALF, but rather the efficient signaling of such information using APS.  Examiner finds that Applicant’s invention is nothing more than obvious housekeeping required of any improvement to the coding standard so that the bitstream’s syntax structure can support the improvement.  To claim the ancillary housekeeping work as the invention itself, as Applicant has done, risks interfering with the true invention of LMCS simply because its inventors did not publish the mundane details of how to interface the algorithm with the syntax structure of the bitstream.  Finally, to expedite prosecution, as an alternative to the below rejection, either Francois (US 2020/0396458 A1) explicitly teaches mapping functions provided in the APS (¶ 0229) or Francois (US 2020/0221092 A1) teaches LMCS (e.g. ¶¶ 0046 and 0050) and using the APS to signal the functions (¶ 0157), both in the same field of endeavor.
Regarding claim 1, the combination of Lu, Wenger, and Han teaches or suggests an image decoding method performed by a decoding apparatus, the method comprising:  receiving image information including adaptation parameter set (APS)s and ID information for the APSs through a bitstream (Wenger, Section 1 and Section 4.1.4:  teaches ALF information in the APS; see also prior art listed under Conclusion Section of this Action; Wenger, Abstract:  teaches that Adaptation Parameter Sets (APS) are akin to slice parameter sets and can be used at the picture level to signal picture-level changes that are applicable to things like ALF and SAO; see also Wenger, Section 4.1.4:  showing the APS ID information and the aps--_id syntax element; Finally, Wenger’s Section 1 references JVT-C078 as a supporting document, said document explains APS IDs); generating reconstructed samples of a current block based on the image information (Examiner notes the first two limitations are generic processes for all video coding implementations); performing a reshaping process for the reconstructed samples (Lu, Abstract:  teaches LMCS; Examiner notes Applicant’s Specification explains at paragraph [204] that the reshaper is LMCS); and performing an adaptive loop filtering (ALF) process on the reconstructed samples (As explained, supra, Applicant does not assert Applicant invented ALF, instead merely inventing that ALF information can go in the APS; Wenger, Section 1 and Section 4.1.4:  teaches ALF information in the APS; see also prior art listed under Conclusion Section of this Action), wherein the image information includes a sequence parameter set (SPS), wherein the SPS includes a first reshaping enabled flag indicating whether the reshaping is enabled (Wenger, Section 1:  explains an SAO or ALF enable flag is present in the SPS; Lu, Section 3, Table 1:  teaches sps‌_reshaper‌_enable‌_flag in the SPS; Examiner finds such a teaching, when combined with Lu’s teaching of reshaping, would teach likewise putting a reshaping enabled flag in the SPS as this flag tells the decoder to look for reshaping information in the nested signaling structure of the bitstream), wherein the reshaping process includes a process for deriving a value of a mapped reconstructed samples based on a mapping index and a value of a reconstructed sample of the current block (Examiner notes Applicant’s Specification explains at paragraph [214] that the reshaping mapping is a forward mapping function; Lu, Section 2.1:  teaches a forward LUT to map reconstructed luma values to altered reconstructed values), wherein the APSs include a first APS including reshaping data and a second APS including ALF data, wherein the ID information for the APSs includes ID information for the first APS and ID information for the second APS (Wenger, Section 1 and Section 4.1.4:  teaches ALF information in the APS; see also prior art listed under Conclusion Section of this Action; Wenger, Abstract:  teaches that Adaptation Parameter Sets (APS) are akin to slice parameter sets and can be used at the picture level to signal picture-level changes that are applicable to things like ALF and SAO; see also Wenger, Section 4.1.4:  showing the APS ID information and the aps--_id syntax element; Finally, Wenger’s Section 1 references JVT-C078 as a supporting document, said document explains APS IDs), wherein the reshaping data is derived based on the ID information for the first APS, wherein the mapping index is derived based on the reshaping data (Lu, Section 3:  teaches the mapping data for LMCS can be supplied in a nested signaling structure that is common in the video coding standard wherein SPS, PPS, and slice header information worked together to signal various coding parameters but does not teach using APS; Wenger, Abstract:  teaches that Adaptation Parameter Sets (APS) are akin to slice parameter sets and can be used at the picture level to signal picture-level changes that are applicable to things like ALF and SAO; Examiner finds it would have been obvious to signal the LMCS parameters in the APS because the LMCS parameters are in-loop sample adjustments just like ALF and SAO; see also Lu, Section 9 (Annex A):  describing syntax for the SPS and slice header; see also Wenger, Section 4.1.4:  showing the APS ID information), wherein the ALF data is derived based on the ID information for the second APS, wherein the ALF process includes a process for deriving ALF filter coefficients based on the ALF data, and wherein the ID information for the second APS is different from the ID information for the first APS (Han, ¶ 0079:  teaches the ALF filter coefficients can be provided in a specific parameter set; As explained, supra, Applicant does not assert Applicant invented ALF, instead merely inventing that ALF information can go in the APS; Wenger, Section 1 and Section 4.1.4:  teaches ALF information in the APS; Wenger, Section 4.1.4:  showing the APS ID information; see also explanation, supra,  and prior art listed under Conclusion Section of this Action).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lu, with those of Wenger, because both references are drawn to the same field of endeavor, and because, as Wenger explains, slice header information is the precursor to using APS.  This rationale applies to all combinations of Lu and Wenger used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lu and Wenger, with those of Han, because all three references are drawn to the same field of endeavor, and because using parameter sets to signal ALF filter coefficients and other ALF information is a prior art elements such that Applicant’s combination is nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lu, Wenger, and Han used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Lu, Wenger, and Han teaches or suggests the method of claim 1, wherein the image information includes header information, wherein based on a value of the first reshaping enabled flag being 1, the header information includes a second reshaping enabled flag indicating whether the reshaping is enabled in a picture or a slice (Lu, Table 2:  teaches that when the SPS reshaping enable flag is equal to 1, slice header information is checked to determine whether reshaping is enabled for the slice; Wenger, Section 1:  explains that when using APS for this information, it would “be activated at the picture level.”).
Regarding claim 6, the combination of Lu, Wenger, and Han teaches or suggests the method of claim 4, wherein the image information includes header information, wherein the SPS includes a first ALF enabled flag indicating whether the ALF is enabled, wherein based on a value of the first ALF enabled flag being 1, the header information includes a second ALF enabled flag indicating whether the ALF is enabled in a picture or a slice, and wherein based on a value of the second ALF enabled flag being 1, the header information includes an ALF use flag indicating whether the ALF is used in the picture or the slice (As explained, supra, Applicant does not assert Applicant invented ALF, instead merely inventing that ALF information can go in the APS; Wenger, Section 1 and Section 4.1.4:  teaches ALF information in the APS; see also prior art listed under Conclusion Section of this Action).
Regarding claim 7, the combination of Lu, Wenger, and Han teaches or suggests the method of claim 6, wherein based on a value of the ALF use flag being 1, the header information includes the ALF data, and wherein based on a value of the ALF use flag being 0, the header information includes ID information for the second APS (As explained, supra, Applicant does not assert Applicant invented ALF, instead merely inventing that ALF information can go in the APS; Wenger, Section 1 and Section 4.1.4:  teaches ALF information in the APS; see also prior art listed under Conclusion Section of this Action).
Regarding claim 8, the combination of Lu, Wenger, and Han teaches or suggests the method of claim 4, wherein the image information includes header information, wherein the SPS includes a reshaping enabled flag indicating whether the reshaping is enabled and a first ALF enabled flag indicating whether the ALF is enabled, wherein based on a value of the first reshaping enabled flag being 1 and a value of the first ALF enabled flag being 1, the header information includes a second ALF enabled flag indicating whether the ALF is enabled in a picture or a slice, and, wherein based on a value of the second ALF enabled flag being 1, the header information includes an ALF and reshaping use flag indicating whether to use the ALF and the reshaping in the picture or the slice, wherein based on a value of the ALF and reshaping use flag being 1, the header information includes the ALF data and the reshaping data, and wherein based on a value of the ALF and reshaping use flag being 0, the header information includes ID information for the first APS and ID information for the second APS (As explained, supra, Applicant does not assert Applicant invented ALF, instead merely inventing that ALF information can go in the APS; Wenger, Section 1 and Section 4.1.4:  teaches ALF information in the APS; see also prior art listed under Conclusion Section of this Action).
Claim 9 lists essentially the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists essentially the same elements as claim 3, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 14 lists essentially the same elements as claim 6, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 15 lists essentially the same elements as claim 1, but is drawn to a CRM produced by the method, rather than the method itself.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 1, 3, 6–9, 11, 14, and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., “CE12-related:  Universal low complexity reshaper for SDR and HDR video,” JVET-L0247, 12th Meeting:  Macao, CN, 3–12 Oct. 2018 (herein “Lu”), Wenger et al., “Adaptation Parameter Set (APS),” JCTVC-F747, 6th Meeting:  Torino, IT, 14–22 July, 2012 (herein “Wenger”), Han (US 2021/0160493 A1), and additionally relying on either Francois (US 2020/0396458 A1) or Francois (US 2020/0221092 A1) 
For claim mapping purposes, the rejections’ rationales would be the same as above, with the added supportive evidence provided by either Francois (US 2020/0396458 A1), which teaches mapping functions provided in the APS (¶ 0229) or Francois (US 2020/0221092 A1), teaching LMCS (e.g. ¶¶ 0046 and 0050) and using the APS to signal the functions (¶ 0157).  Therefore, regarding whether the skilled artisan would have been led to use Wenger’s APS to signal Lu’s shaper information, either Francois reference is supportive evidence that indeed the skilled artisan would be led to signal LMCS information in the APS.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner notes Applicant’s Boyce reference, provided in an IDS dated 08/12/2021, has common authorship with Wenger and is similar to Wenger in its teachings.
Wang (US 2015/0373346 A1) teaches APS IDs used to identify the proper parameter sets to be used (¶ 0100).
Li (US 2015/0358623 A1) teaches loop filters include deblocking filters, SAO filters, and ALF filters (¶ 0004).
Li (US 2014/0294067 A1) teaches encoding the identifier of each generated APS into the bitstream (¶ 0095).
Lee (US 2020/0366930 A1) teaches whether the ALF is applied and the ALF coefficients can be signaled in a particular parameter set (¶ 0090).
Hannuksela (US 2015/0264404 A1) teaches the APS is for things like SAO and ALF and teaches an APS ID syntax element to refer to a particular APS (¶ 0201).
Esenlik (US 2015/0016551 A1) teaches ALF and SAO type sample filtering parameters can be signaled equivalently in the APS or slice header (¶ 0103).
Hannuksela et al., “Coding of Parameter Sets,” 3rd Meeting:  Fairfax, Virginia, USA 6-10 May, 2002, JVT-C078.  Teaches, “A relatively large number of frequently used parameter set instances and their IDs are pre-defined and stored both in the encoder and in the decoder.” (Section 2).  Section 3 is titled, “On Parameter Set Identifiers.”
Francois (US 2020/0396458 A1) teaches mapping functions provided in the APS (¶ 0229).
Francois (US 2020/0221092 A1) teaches LMCS (e.g. ¶¶ 0046 and 0050) and using the APS to signal the functions (¶ 0157).
Ye (US 2015/0098510 A1) teaches luma mapping (¶ 0007) and model parameter signaling can equivalently be signaled in the slice header and/or APS (¶‌ 0094).
Lu (US 2020/0267392 A1) teaches an SPS reshaper enable flag (Page 20, Table 20, near ¶ 0209) and suggests that loop filtering and reshaping are combinable processes in the video coding standard (e.g. ¶ 0178 and its preceding heading).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481